Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-27 are presented for examination.
Claims 1, 14, and 27 are currently amended.
Claims 12 and 25 are cancelled without prejudice.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6, 8-11, 13-15, 17, 19, and 21-24, 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims are 1-2, 4, 6, 8-11, 13-15, 17, 19, and 21-24, 26-27 rejected under 35 U.S.C. 103 as being unpatentable over Crawford U.S. Pub. No. 2019/0373521, in view of Arai et al., (hereinafter Arai) U.S. Pub. No. 2020/0074468.

As to claim 1, Crawford teaches the invention as claimed, including a method for transmitting agreed data on a network by an electronic apparatus, the method comprising the steps of: 
storing a generation matrix generated on the basis of the number of a plurality of electronic apparatuses including the electronic apparatus participating in the network and the number of a plurality of data blocks to be shared between the plurality of electronic apparatuses (par. 0010, 0052, 0082-0084, 0090, 0113 –the advertisement of an available amount of RAM and available number of flops for the data center, and bandwidth and latency values for each of the links for the mobile switching center server.  These values can be stored in routing tables of the computing components); and 
transmitting an agreed data block agreed to be shared with another electronic apparatus included in the plurality of electronic apparatuses to the another electronic apparatus on the basis of the generation matrix (par. 0050-0052, 0068, 0082-0083, 0113, 0137 –data packet can be transferred along a network path from a base station to an edge-based data center; par. 0091 –allow different entities to share computing services, memory, or other resources across different data centers).  
Crawford discloses base station communicates with the mobile computing device based on an implementation of the Raft consensus protocol, by implementing Byzantine fault tolerance (par. 0035).
However, Crawford does not explicitly teach the generation matrix represents whether an electronic apparatus of the plurality of electronic apparatuses stores a data Arai teaches the generation matrix represents whether an electronic apparatus of the plurality of electronic apparatuses stores a data block of the plurality of data blocks; and wherein the step of transmitting the agreed data block includes applying a Practical Byzantine Fault Tolerance (PBFT) algorithm on the basis of the stored generation matrix (abstract, par. 0007, 0061, 0096, 0127, 0114, 0162).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention was made to combine the teaching of Crawford and Arai to provide an efficient system in which an electronic transaction can be safely performed without deteriorating the processing performance of a transaction (par. 0016).

As to claim 2, Crawford teaches the invention as claimed, including the method of claim 1, wherein a communication bandwidth for the electronic apparatus to transmit the agreed data block to the another electronic apparatus is calculated on the basis of the generation matrix (par. 0059-0062, 0084, 0091, 0105, 0115). 

As to claim 4, Crawford teaches the invention as claimed, including the method of claim 1, wherein a storage capacity required for each electronic apparatus included in the plurality of electronic apparatuses is calculated on the basis of the generation matrix (par. 0113-0115). 


As to claim 6, Crawford teaches the invention as claimed, including the method of claim 1, wherein a ratio of an electronic apparatus storing a predetermined data block included in the plurality of data blocks is calculated on the basis of the generation matrix (par. 0044, 0059, 0068, 0085). 

As to claim 8, Crawford teaches the invention as claimed, including the method of claim 1, wherein the size of each of the plurality of data blocks is all the same (par. 0068).

As to claim 9, Crawford teaches the invention as claimed, including the method of claim 1, wherein each storage capacity required for each of the plurality of electronic apparatuses is set to be the same (par. 0050-0051, 0113). 

As to claim 10, Crawford teaches the invention as claimed, including the method of claim 1, wherein a maximum communication bandwidth for transmitting the agreed data block is set to be identical for each of the plurality of electronic apparatuses (par. 0053, 0059, 0066, 0109). 

As to claim 11, Crawford teaches the invention as claimed, including the method of claim 1, wherein some data blocks stored in the plurality of electronic apparatuses are selected among the plurality of data blocks with reference to the 

As to claim 13, Crawford teaches the invention as claimed, including the method of claim 12, wherein: the electronic apparatus and another electronic apparatus respectively comprise at least one data block, and the step of transmitting an agreed data block comprises the steps of: selecting with reference to the generation matrix only some data blocks identical to the at least one data block included in another electronic apparatus among the at least one data block included in the electronic apparatus and setting the same as the agreed data block; and  transmitting the set agreed data block (par. 0063-0064, 0082-0083, 0113, 0137). 

Claims 14-15, 17, 19, and 21-24, 26-27 have similar limitations as claims 1-2, 4, 6, and 8-11, 13; therefore, they are rejected under the same rationale.

Allowable Subject Matter
Claims 3, 5, 7, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444